DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are amended. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ioka (WO 2018155314 A1, hereinafter using, as a translation, corresponding US 2020/0020971 A1) in view of Lee (US 2015/0010819 A1).
Regarding claim 1-4, Ioka teaches a lithium-ion battery ([0021]-[0022]) comprising:		a positive electrode plate ([0024]) including a positive current collector ([0026]-[0027]) 1)*(1-A)) ≤ 21 where N, PD, P1 and A are defined in claim 1. However, Ioka’s values for PD, P1 and A substantially overlap with the presently claimed ranges as noted respectively in the rejection of dependent claims 7, 6 and 5 below. Ioka further teaches the average particle size of positive active substances I and II overlapping with the presently claimed ranges as noted in the rejection of dependent claim 8 below. Moreover, the positive electrode plate of Ioka similarly can include conventional materials including a conductive agent such as acetylene black and a binder such as PVDF in the positive electrode active material layer ([0042]-[0043]). Thus, in light of the average particle size of positive active substances I and II as well as values of PD, P1 and A in Ioka’s positive electrode plate substantially overlapping with the presently claimed ranges, one of ordinary skill in the art would expect N, the number of particles of positive active substance I accommodated in the positive active material layer in the thickness direction of the positive active material layer, to similarly overlap with a range of 6 to 40 as instantly claimed in claim 4. Given the variables PD, P1, A and the average particle size of positive active substances I and II, the value of N would be as claimed in claim 4 since N depends directly on each of the above noted variables wherein the composition is substantially identical (i.e positive active 
Regarding claim 5, Ioka as modified by Lee teaches the lithium-ion battery of claim 1. Ioka further teaches wherein the mass percentage A of the positive active substance II in the total weight of the positive active material satisfies 10% ≤ A ≤ 40% ([0035]).
Regarding claim 6, Ioka as modified by Lee teaches the lithium-ion battery of claim 1. Ioka further teaches wherein the porosity of the positive electrode plate preferably is from 20% to 26% ([0046]) which overlaps with presently claimed range.
Regarding claim 7, Ioka as modified by Lee teaches the lithium-ion battery of claim 1. Ioka further teaches wherein the compacted density of the positive electrode plate is more preferably from 3.2 g/cm3 to 3.4 g/cm3 ([0047]). 
Regarding claim 8, Ioka as modified by Lee teaches the lithium-ion battery of claim 1. Ioka further teaches wherein an average particle size of particles of the positive active substance II is more preferably 2 µm to 5 µm  ([0034]).
Regarding claim 9, Ioka as modified by Lee teaches the lithium-ion battery of claim 1. Ioka further teaches wherein the layered lithium nickel transition metal oxide is LixNiaMnsCo(1-a-s)O2 ([0037]) wherein a is preferably from 0.3 to 0.8, s and “1-a-s” each preferably being from 0.1 to 0.4 and such that a ≥ s and a ≥ (1-a-s) are satisfied ([0039]). However, when a and s are from 0.1 to 0.2, the resulting composition reads on the presently claimed lithium nickel transition metal oxide.  
Regarding claim 10, Ioka as modified by Lee teaches the lithium-ion battery of claim 1. Ioka further teaches wherein the general formula of the olivine-type li-containing phosphate is LiFePO4 ([0037]).  
Regarding claim 11, Ioka as modified by Lee teaches the lithium-ion battery of claim 1. Ioka further teaches wherein a negative active material such as Si, Si oxide, carbon materials including graphite and amorphous carbon is included in the negative electrode plate ([0050]-[0052]).
Regarding claims 12-13, Ioka teaches a positive electrode plate for a lithium-ion battery, comprising:													a positive current collector and a positive active material layer arranged on at least one surface of the positive current collector ([0024]-[0027] & [0032]-[0033]),			1)*(1-A)) ≤ 21 where N, PD, P1 and A are defined in claim 1. However, Ioka’s values for PD, P1 and A substantially overlap with the presently claimed ranges as noted respectively in the rejection of dependent claims 16, 15 and 14 below. Ioka further teaches the average particle size of positive active substances I and II overlapping with the presently claimed ranges as noted in the rejection of claim 13. Moreover, the positive electrode plate of Ioka similarly can include conventional materials including a conductive agent such as acetylene black and a binder such as PVDF in the positive electrode active material layer ([0042]-[0043]). Thus, in light of the average particle size of positive active substances I and II as well as values of PD, P1 and A in Ioka’s positive electrode plate substantially overlapping with the presently claimed ranges, one of ordinary skill in the art would expect N, the number of particles of positive active substance I accommodated in the positive active material layer in the thickness direction of the positive active material layer, to similarly overlap with a range of 6 to 40 as instantly claimed in claim 13. Given the variables PD, P1, A and the average particle size of positive active substances I and II, the value of N would be as claimed in claim 4 since N depends directly on each of the above noted variables wherein the composition is substantially identical (i.e positive active substances I, II, binder, conductive agent).											Ioka is silent as to the positive active substance I having a single particle morphology 
Regarding claim 14, Ioka as modified by Lee teaches the positive electrode plate of claim 12. Ioka further teaches wherein the mass percentage A of the positive active substance II in the total weight of the positive active material satisfies 10% ≤ A ≤ 40% ([0035]).
Regarding claim 15, Ioka as modified by Lee teaches the positive electrode plate of claim 12. Ioka further teaches wherein the porosity of the positive electrode plate preferably is from 20% to 26% ([0046]) which overlaps with presently claimed range.
Regarding claim 16, Ioka as modified by Lee teaches the positive electrode plate of claim 12. Ioka further teaches wherein the compacted density of the positive electrode plate is more preferably from 3.2 g/cm3 to 3.4 g/cm3 ([0047]).
Regarding claim 17, Ioka teaches an apparatus such as an automobile comprising a lithium-ion battery, wherein the lithium-ion battery is used as a power supply for the apparatus ([0074]) and the lithium-ion battery comprises:								a positive electrode plate ([0024]) including a positive current collector ([0026]-[0027]) and a positive active material layer arranged on at least one surface of the positive current collector ([0032]-[0033]), 											a positive active material in the positive active material layer comprises a positive active substance I and a positive active substance II, wherein the positive active substance I can be complex oxide such as a layered lithium nickel transition metal oxide, and the positive active substance II can be a polanion compound such as an olivine-type li-containing phosphate ([0033] & [0037]).													Ioka is silent as to the positive electrode plate satisfying 2.5 ≤ N/(PD*(1-P1)*(1-A)) ≤ 21 where N, PD, P1 and A are defined in claim 1. However, Ioka’s values for PD, P1 and A substantially overlap with the presently claimed ranges as noted respectively in the rejection of dependent claims 20, 19 and 18 below. Ioka further teaches the average particle size of positive active substances I and II overlapping with the presently claimed ranges as noted in the rejection of claim 13. Moreover, the positive electrode plate of Ioka similarly can include conventional materials including a conductive agent such as acetylene black and a binder such as PVDF in the positive electrode active material layer ([0042]-[0043]). Thus, in light of the average particle size of positive active substances I and II as well as values of PD, P1 and A in Ioka’s positive 1, A and the average particle size of positive active substances I and II, the value of N would be as claimed in claim 4 since N depends directly on each of the above noted variables wherein the composition is substantially identical (i.e positive active substances I, II, binder, conductive agent).											Ioka is silent as to the positive active substance I having a single particle morphology with an average particle size of 3 µm to 7 µm or a secondary particle morphology with an average particle size of 6 µm to 16 µm.									Lee teaches a lithium-ion battery comprising a positive electrode plate comprising a positive active material layer arranged on a surface of a positive current collector, wherein the positive active material layer comprises a positive active substance I which is a lithium nickel transition metal oxide having a single particle morphology with an average particle size of 3 µm to 7 µm or a secondary particle morphology with an average particle size of 6 µm to 16 µm ([0035]-[0037]) which overlaps with the presently claimed ranges of claim 1.				It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to use a positive active substance I having a single particle morphology with an average particle size of 3 µm to 5 µm or a secondary particle morphology with an average particle size of 10 µm to 20 µm in order to ensure the stability of the cathode slurry and the increase the mixture density of the positive electrode during the manufacturing process as 
Regarding claim 18, Ioka as modified by Lee teaches the apparatus of claim 17. Ioka further teaches wherein the mass percentage A of the positive active substance II in the total weight of the positive active material satisfies 10% ≤ A ≤ 40% ([0035]).
Regarding claim 19, Ioka as modified by Lee teaches the apparatus of claim 17. Ioka further teaches wherein the porosity of the positive electrode plate preferably is from 20% to 26% ([0046]) which overlaps with presently claimed range.
Regarding claim 20, Ioka as modified by Lee teaches the apparatus of claim 17. Ioka further teaches wherein the compacted density of the positive electrode plate is more preferably from 3.2 g/cm3 to 3.4 g/cm3 ([0047]). 

Response to Arguments
Applicant’s arguments with respect to claims 1, 12 & 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments to claims 1, 12 & 17 has prompted a new grounds of rejection in view of Ioka and Lee as presented above. As instantly claimed, claims 1-20 are found to be obvious over the combined teachings of Ioka and Lee.										Thus, in view of the foregoing, claims 1-20 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727                                                                                                                                                                                                        /BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727